DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, line 2, “0,2” should be 0.2 mm.
Claim 18, line 2, “0,5” should be 0.5 mm.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schuhmacher et al. (U.S. Pat. 5,421,978) in view of Snaper (U.S. Pat. 3,625,848).
INDEPENDENT CLAIM 1:
	Regarding claim 1, Schuhmacher et al. teach a source system, comprising a cooling body and a holder body adapted to be detachably fastened to said cooling body and for holding a cathode body, the cooling body comprising a lower portion and an upper portion, wherein the system comprises a membrane which is arranged between the holder body and the lower portion of said cooling body; and wherein said lower portion of said cooling body is provided with at least one cooling fluid channel, and wherein said holder body is provided with an inner fastening arrangement configured to be coupled with a corresponding outer fastening arrangement on a cathode body, wherein said holder body is detachably fastened to said cooling body by at least two fastening devices, and wherein said fastening devices further are arranged to engage said membrane.  (Column 2 lines 38-68; Column 3 lines 1-66)

    PNG
    media_image1.png
    528
    1114
    media_image1.png
    Greyscale


	Regarding utilizing arc evaporation (Claim 1), Schuhmacher et al. teach structure that is the same structure as required by the claims.  Furthermore, Snaper teaches that controlling current and voltage will allow a source to operate as a sputtering source or as an arc evaporation source.  (See Snaper Fig. 1)
DEPENDENT CLAIM 10:
	Regarding claim 10, Schuhmacher et al. teach wherein the upper portion of the cooling body comprises at least one cooling fluid inlet and at least one cooling fluid outlet wherein said inlet and outlet are connected to said at least one fluid cooling channel.  (Column 3 lines 48-58)
Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Schuhmacher et al. in view of Snaper as applied to claims 1 and 10 above, and further in view of Weissflog (DE 42 23 091).
The difference not yet discussed is wherein the fastening arrangement comprises an inner threaded portion of the holder portion, configured to be in a threaded coupling with a corresponding outer threaded portion of the cathode body or wherein the fastening arrangement comprises a bayonet mount.
Weissflog teaches utilizing a fastening arrangement that comprises a bayonet mount.  (See Fig; Abstract)
The motivation for utilizing a bayonet mount is that it allows for exchanging the target rapidly.  (See Abstract)
.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schuhmacher et al. in view of Snaper as applied to claims 1 and 10 above, and further in view of Munz (U.S. Pat. 5,259,941).
The difference not yet discussed is wherein the membrane is made of copper.
Regarding claim 3, Munz teaches utilizing a membrane of copper.  (Column 2 lines 8-9)
The motivation for utilizing the features of Munz is that it allows for good thermal exchange.  (Column 2 line 19)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Munz because it allows for good thermal exchange.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schuhmacher et al. in view of Snaper and further in view of Munz as applied to claims 1, 3, 10 above, and further in view of Pachonik (U.S. Pat. 4,448,652).
The difference not yet discussed is the use of brass for heat conduction.
Pachonik teaches utilizing brass for heat conduction.  (Column 1 lines 54-66)
The motivation for utilizing the features of Pachonik is that it allows for utilizing brass for heat conduction.  (Column 1 lines 54-66)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Pachonik because it allows for utilizing brass for heat conduction.
Claims 5 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schuhmacher et al. in view of Snaper as applied to claims 1 and 10 above, and further in view of Ulrich et al. (U.S. PGPUB. 2005/0279629 A1).
The difference not yet discussed is the membrane thickness.  
Ulrich et al. teach utilizing the thickness of 2 to 4 mm.  (Paragraph 0031)
The motivation for utilizing the thickness of 2 to 4 mm is that it allows for the membrane to be elastic.  (Paragraph 0031)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Ulrich et al. because it allows for the membrane to be elastic.
Claims 8, 9, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schuhmacher et al. in view of Snaper as applied to claims 1 and 10 above, and further in view of Takahara et al. (JP 2001-040467).
DEPENDENT CLAIMS 8, 13:
	The difference not yet discussed is wherein said holder body is made from a solid body provided with a circular aperture for receiving and holding said cathode body.
	Regarding claim 8, Snaper teach an oval aperture for holding a cathode body.  However changes in shape have been held to be obvious.  (See B.    Changes in Shape - In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Furthermore Takahara et al. teach utilizing a circular aperture for holding a circular cathode.  (See Figs. 1-11)

DEPENDENT CLAIMS 9, 14:
	The difference not yet discussed is wherein the cathode body comprises an upper portion configured to face a deposition chamber and a lower portion facing the membrane, wherein the aperture defines an area where the membrane is adjacent to the lower portion of the cathode body when the cathode body is held in the holder body.
	Regarding claim 9, Takahara et al. teach wherein the cathode body comprises an upper portion configured to face a deposition chamber and a lower portion facing the membrane, wherein the aperture defines an area where the membrane is adjacent to the lower portion of the cathode body when the cathode body is held in the holder body.
	The motivation for utilizing the features of Takahara et al. is that it allows for deposition from a circular cathode.  (See Abstract)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Takahara et al. because it allows for arc deposition from a circular cathode.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schuhmacher et al. in view of Snaper and further in view of Takahara et al. as applied to claims 1, 8-10, 13, 14 above, and further in view of Munz (U.S. Pat. 5,259,941).
The difference not yet discussed is wherein the membrane is made of copper.
Regarding claim 3, Munz teaches utilizing a membrane of copper.  (Column 2 lines 8-9)
The motivation for utilizing the features of Munz is that it allows for good thermal exchange.  (Column 2 line 19)
.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schuhmacher et al. in view of Snaper as applied to claims 1 and 10 above, and further in view of Nishimura et al. (U.S. Pat. 8,337,682).
DEPENDENT CLAIM 11:
	The difference not yet discussed is further comprising a magnet body arranged at the upper portion of the cooling body, and a magnet holder arranged to enclose an iron core and wherein a lower portion of the magnet holder is arranged to abut the magnet body.
	Regarding claim 11, Nishimura et al. teach a magnet body arranged at the upper portion of the cooling body, and a magnet holder arranged to enclose an iron core and wherein a lower portion of the magnet holder is arranged to abut the magnet body.  (See Fig. 4; Column 3 lines 57-63)

    PNG
    media_image2.png
    617
    704
    media_image2.png
    Greyscale

DEPENDENT CLAIM 12:
	The difference not yet discussed is wherein the iron core is arranged between the magnet body and an adaptor.
	Regarding claim 12, Nishimura et al. teach in Fig. 4 the iron core is arranged between the magnet body and an adaptor.  (See Fig. 4 above)
	The motivation for utilizing the features of Nishimura et al. is that it allows for formation of a magnetic field.  (Column 3 lines 57-63)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
September 9, 2021